Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                  FILED
                                                        May 30 2012, 9:04 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                    CLERK
                                                              of the supreme court,
                                                              court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

DARREN BEDWELL                                 GREGORY F. ZOELLER
Indianapolis, Indiana                          Attorney General of Indiana

                                               ANDREW R. FALK
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MELVIN BISHOP,                                 )
                                               )
       Appellant-Defendant,                    )
                                               )
              vs.                              )      No. 49A04-1101-CR-1
                                               )
STATE OF INDIANA,                              )
                                               )
       Appellee-Plaintiff.                     )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Robert R. Altice, Jr., Judge
                           Cause No. 49G02-0912-FB-102807




                                      MAY 30, 2012

      MEMORANDUM OPINION ON REHEARING – NOT FOR PUBLICATION
BAKER, Judge

        This matter comes before us on appellant-defendant Melvin Bishop’s petition for

rehearing, following our memorandum decision in Bishop v. State, No. 49A04-1101-CR-

1 (Ind. Ct. App. Sept. 9, 2011), where we affirmed Bishop’s conviction for Rape, a class

B felony, one count of Sexual Misconduct with a Minor, a class B felony, and vacated his

conviction and sentence for Sexual Misconduct with a Minor, a class C felony. Slip op.

at 2.

        We grant Bishop’s petition for the limited purpose of acknowledging his

contention that the rape conviction is considered a “crime of violence” in accordance

with Indiana Code section 35-50-1-2, and that the sexual misconduct with a minor

offenses charged in this case are not such crimes within the meaning of the statute

because of the manner in which he was charged. Finally, we agree with Bishop that his

argument in support of concurrent sentences was premised on double jeopardy principles.

        A detailed recitation of the underlying facts and procedural history appears in our

original opinion. Following a three-day jury trial, Bishop was convicted of one count of

raping a fourteen-year-old girl, who was a friend of his daughter’s. Bishop was also

found guilty of two counts of sexual misconduct with a minor, a class B felony, and one

count of sexual misconduct with a minor, a class C felony. The trial court sentenced

Bishop to twenty years of incarceration for rape and merged one of the class B felony

sexual misconduct convictions with that count. Slip op. at 6.         The trial court also

                                             2
sentenced Bishop to ten years on the remaining class B felony sexual misconduct

conviction that was ordered to run consecutively to the rape conviction and to two years

on the class C felony sexual misconduct count that was to run concurrently with the other

sentences. Thus, Bishop was sentenced to an aggregate term of thirty years. Id.

        On appeal, Bishop challenged the sufficiency of the evidence with regard to the

rape conviction, and argued that double jeopardy principles precluded convictions and

sentences on both sexual misconduct offenses.                   Id. at 2.1     Although the majority

concluded that the evidence was sufficient to support Bishop’s rape conviction, the

conviction and sentence for sexual misconduct with a minor, a class C felony, was

vacated on double jeopardy grounds. We also let stand the imposition of consecutive

sentences.2

        Although Bishop correctly asserts on rehearing that his argument in favor of

concurrent sentences was predicated on double jeopardy principles, we stand by our

original decision and conclude that the trial court did not abuse its discretion in imposing

consecutive sentences for the multiple offenses that Bishop committed. As we noted in

our original opinion, “the individual acts of sexual misconduct with a minor that were

charged and the rape charge did not need to refer to each other to form separate charges.”

Slip op. at 15. In other words, each charge was supported by different facts and each

1
 In the alternative, Bishop argued that, assuming the convictions were proper, the trial court should have
ordered the sentences to run concurrently.
2
 Judge Brown concurred in part and dissented in part, concluding that the “episodic nature of the crimes
against the single victim in a single confrontation warrants concurrent sentences,” in light of this court’s
opinion in Kocielko v. State, 943 N.E.2d 1282 (Ind. Ct. App. 2011).
                                                     3
could be referred to without reference to any other. Moreover, we pointed out that our

Supreme Court has determined that a trial court is not necessarily precluded from

ordering consecutive sentences, even when two offenses arise from one episode of

criminal conduct. Hancock v. State, 768 N.E.2d 880 (Ind. 2002). Therefore, a different

result with regard to sentencing is not compelled in this case.

       Based on the foregoing, we grant Bishop’s petition for rehearing for the limited

purpose of addressing his arguments and clarifying our analysis.      We reaffirm our

original opinion in all respects.

KIRSCH, J., concurs.

BROWN, J., concurs and dissents.




                                             4
5